                                                                                            Case 2:21-cv-00502-GMN-NJK Document 7
                                                                                                                                6 Filed 04/21/21
                                                                                                                                        04/20/21 Page 1 of 2




                                                                                      1   Molly M. Rezac
                                                                                          Nevada Bar No. 7435
                                                                                      2   molly.rezac@ogletreedeakins.com
                                                                                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                      3
                                                                                          200 S. Virginia Street, 8th Floor
                                                                                      4   Reno, NV 89501
                                                                                          Telephone: 775.440.2372
                                                                                      5
                                                                                          Attorneys for Defendants Tuscany Hotel & Casino,
                                                                                      6   LLC and Tuscany Suites, LLC
                                                                                      7
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                         FOR THE DISTRICT OF NEVADA
                                                                                      9
                                                                                          MOHAMMAD DAVATOLHAGH,                                 Case No.: 2:21-cv-00502-GMN-NJK
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                     10
                                                                                                                 Plaintiffs,
                                                                                     11
                                                                                          vs.                                                 STIPULATION AND ORDER FOR AN
                                                                                     12                                                      EXTENSION OF TIME TO RESPOND TO
                                                                                                                                                  PLAINTIFF’S COMPLAINT
                                                 200 S. Virginia Street, 8th Floor




                                                                                     13   TUSCANY HOTEL & CASINO, LLC a
                                                    Telephone: 775-440-2372




                                                                                          Nevada Limited Liability Company; and                            (FIRST REQUEST)
                                                         Reno, NV 89501




                                                                                     14   TUSCANY SUITES, LLC, a Nevada Limited
                                                                                          Liability Company,
                                                                                     15
                                                                                                                 Defendants.
                                                                                     16

                                                                                     17
                                                                                                 Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Mohammad Davatolhagh
                                                                                     18
                                                                                          (“Plaintiff”) and Defendants Tuscany Hotel & Casino, LLC and Tuscany Suites, LLC (collectively,
                                                                                     19
                                                                                          “Defendants”), by and through their respective counsel of record, hereby request and stipulate to
                                                                                     20
                                                                                          extend the time for Defendants to respond to Plaintiff’s Complaint (ECF No. 1). Defendants’
                                                                                     21
                                                                                          response to Plaintiff’s Complaint is currently due April 20, 2021. The parties are requesting up to
                                                                                     22
                                                                                          and including May 11, 2021 in which to respond to the Complaint. This extension will allow
                                                                                     23
                                                                                          Defense counsel time to investigation the facts of this matter and prepare a response to the
                                                                                     24
                                                                                          Complaint. This is the parties’ first request for an extension of time.
                                                                                     25
                                                                                          ...
                                                                                     26
                                                                                          ...
                                                                                     27
                                                                                          ...
                                                                                     28
                                                                                                 Case 2:21-cv-00502-GMN-NJK Document 7
                                                                                                                                     6 Filed 04/21/21
                                                                                                                                             04/20/21 Page 2 of 2



                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           2   DATED this 20th day of April, 2021.            DATED this 20th day of April, 2021.
                                                                                           3   LAW OFFICES OF MICHAEL P. BALABAN              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           4

                                                                                           5   /s/ Michael P. Balaban                         /s/ Molly M. Rezac
                                                                                               Michael P. Balaban                             Molly M. Rezac
                                                                                           6   Nevada Bar No. 9370                            Nevada Bar No. 7435
                                                                                               10726 Del Rudini Street                        200 S. Virginia Street, 8th Floor
                                                                                           7
                                                                                               Las Vegas, NV 89141                            Reno, NV 89501
                                                                                           8   Attorneys for Plaintiff                        Attorneys for Defendants

                                                                                           9

                                                                                          10
                                                                                                                                            ORDER
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                      IT IS SO ORDERED.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                                            DATED: April 21, 2021
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
